internal_revenue_service number release date index number ------------------------ -------------------- -------------------------- - legend date taxpayer department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-112870-04 date september ---------------------- --------------------------------------------------------------------------------------------- ------------------------- ---------------------------- -------------------- -------------------------- ----- trust child grandchild z accountants ------------------------------------------------- attorney dear -------------- ------------------------ this is in response to your authorized representative’s letter dated date requesting an extension of time under ' g of the internal_revenue_code and ' sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer established the trust an irrevocable_trust for the benefit of child and grandchild article four of the trust provides generally that during the life of child the trustee shall pay to or for the benefit of child so much of the annual net_income of the trust up to the whole thereof as the trustee may in his sole discretion determine upon the death of child if grandchild has not attained the age of years the trustee shall pay to or apply for the benefit of grandchild so much of the annual net_income of the trust up to the whole thereof as the trustee may in his sole discretion determine reasonably necessary for the health education and support of grandchild the trustee may in the trustee’s discretion pay to or apply for the benefit of grandchild such amounts of trust principal up to the whole thereof as the trustee deems advisable for the health education or support of grandchild in her accustomed manner of living if plr-112870-04 grandchild i sec_45 years of age at the time of child’s death or upon grandchild attaining age the trust shall terminate and all of the trust estate including any accumulated or undistributed_net_income of the trust shall be distributed to grandchild on date taxpayer funded the trust with dollar_figurez cash it is represented that no subsequent gifts have been made to the trust taxpayer relied on accountants and attorney to advise her with respect to tax matters however taxpayer was not advised to file a form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return for year as a result no gift_tax_return was filed for year and no allocation of taxpayer’s gst_exemption was made for the year transfer to the trust subsequently taxpayer retained the services of estate_planning professionals upon their review of taxpayer’s prior gift_tax returns and trust documents the estate_planning professionals discovered that a year gift_tax_return had not been filed and that none of taxpayer’s gst_exemption had been allocated to the trust taxpayer has requested the following rulings an extension of time under ' g and and to make an allocation of taxpayer s gst_exemption with respect to the year transfer to the trust that the allocation will be made based on the value of the property transferred to the trust as of the date of the original transfer and that if relief is granted and if an allocation is made the trust will have an inclusion_ratio of zero as of date sec_2601 imposes a tax on every gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust plr-112870-04 sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal plr-112870-04 revenue bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of taxpayer s available gst_exemption with respect to the transfer to the trust the allocation will be effective as of the date of the transfer and the gift_tax value of the transfer to the trust will be used in determining the amount of gst_exemption to be allocated to the trust if an allocation of gst_exemption is made pursuant to the grant of relief in this letter_ruling and provided the amount of gst_exemption allocated to the trust is equal to the gift_tax value of the transfer to the trust on date the trust will have an inclusion_ratio of zero as of date this allocation should be made on a form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 plr-112870-04 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs special industries
